Case 1:20-cv-00419-JAO-KJM Document 51 Filed 08/31/21 Page1of3 PagelD #: 3138

KEITH M. KIUCHI, ALC

KEITH M. KIUCHI #2735

American Savings Bank Tower

1001 Bishop Street, Suite 985

Honolulu, Hawaii 968 13

TEL.: (808) 533-2230; FAX: (808) 533-4391

Appearing Attorney for Gary Victor Dubin
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII
In the Matter of Gary Victor Dubin CIVIL NO. 20-00419 JAO-KJM

Respondent. DECLARATION OF KEITH M. KIUCHI

)
)
)
)
)
)
)

 

DECLARATION OF KEITH M. KIUCHI

Pursuant to this Court’s minute order entered on August 30, 2021 as
Document No. 50, KEITH M. KIUCHI, does declare and say:

l. That all of the statements in this Declaration are within my personal
knowledge.

2. That he is the attorney for Gary Victor Dubin in the above-entitled
matter.

3. ECF No. 45 was filed on August 25, 2021, ECF No. 46 was filed on

August 26, 2021, and ECF No. 49 was filed on August 30, 2021.
Case 1:20-cv-00419-JAO-KJM Document 51 Filed 08/31/21 Page 2of3 PagelD #: 3139

4. When Mr. Dubin contacted me about filing ECF Nos. 45, 48, and 49,
which were not documents filed pursuant to a deadline, I informed Mr. Dubin that
I was extremely busy with my own caseload, which includes Mr. Dubin’s former
clients. Mr. Dubin asked that I review the documents, which I did, and then he
offered to file them on my behalf because I was so busy. The only reason Mr.
Dubin filed the documents on my behalf was because of my caseload which
resulted in him offering to file the documents. My electronic signature does appear
on these documents, and I authorized that my electronic signature be affixed to the
document and I did authorize Mr. Dubin to file the documents.

5. I apologize to this Court for the oversight in the documents being filed
by Mr. Dubin, but that was solely based upon my workload for last week. I will
assure the Court that I will file future pleadings under my name in the future.

8. I should also inform this Court that for the hearing set for September
8, 2021 at 9:45 a.m., that I have a hearing set in the Second Circuit Court at 9:30
a.m. on a case involving one of Mr. Dubin’s former clients and would appreciate

that hearing being held at 10:00 a.m., and that I will argue on behalf of Mr. Dubin.
Case 1:20-cv-00419-JAO-KJM Document 51 Filed 08/31/21 Page 3of3 PagelD #: 3140

I declare, under penalty of law, that the foregoing is true and correct to the
best of my information and belief.
DATED: Honolulu, Hawaii, August 31, 2021.

/s/ Keith M. Kiuchi

 

KEITH M. KIUCHI
